MOORE, Chief Justice
(dissenting).
Shawn Ray Harper pleaded guilty to first-degree unlawful manufacture of a controlled substance, a violation of § 13A-12-218; Aa.Code 1975. On April 28, 2013, he filed the underlying Rule 32, Aa. R.Crim. P., petition, alleging, among other things, that the trial court lacked jurisdiction to render a judgment or to impose a sentence because Harper’s preliminary hearing was waived by a court-appointed attorney whom Harper had fired and replaced with another attorney before the hearing. I would grant the petition for the writ of certiorari to determine whether the attorney who allegedly no longer represented Harper improperly waived Harper’s- preliminary hearing. Therefore, I respectfully dissent.